Citation Nr: 1036519	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected lumbar 
spine disability.  

2.  Entitlement to service connection for radiculopathy of the 
left upper extremity, to include as secondary to a service-
connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from 
September 1983 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  The 
case has been before the Board on several occasions, with an 
October 2007 decision deciding an appeal for service connection 
for radiculopathy in the right upper extremity.  An associated 
remand was issued for evidentiary development for the other 
issues on appeal, and a subsequent October 2009 remand also 
required additional evidentiary development.  All actions 
required by the Board have been accomplished, and the case is 
ripe for appellate review.  


FINDING OF FACT

The Veteran experiences degenerative disc disease in the cervical 
spine, with radiculopathy into the left upper extremity; the only 
medical opinion with a rationale supports the conclusion that 
these disorders occurred, at least in part, due to surgical 
treatment of a service-connected low back disability.  


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability, to 
include as secondary to a service-connected lumbar spine 
disability, is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).  

2.  Service connection for radiculopathy of the left upper 
extremity, to include as secondary to a service-connected lumbar 
spine disability, is warranted.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2009).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  

Sufficient evidence is of record to grant the claim for service 
connection for a cervical spine disability and for associated 
radiculopathy in the left upper extremity.  Therefore, no further 
development is needed with respect to these claims.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

For certain chronic diseases, such as arthritis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a year following discharge from 
service.  See 38 C.F.R. § 3.307, 3.309.  Further, service 
connection may be granted for disability proximately due to or 
the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310.  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Analysis

The Veteran in this case asserts that he developed a cervical 
spine disability and radiculopathy into the left upper extremity 
as a consequence of his service-connected lumbar spine disorder.  
The Veteran asserts, essentially, that the lumbar spine condition 
either caused or aggravated the cervical spine and radiculopathy 
disorders beyond the progression of the natural disease process.  

It is noted that there is no dispute that the Veteran experiences 
both neck and radiculopathy conditions, as he has both private 
and VA diagnoses of cervical spondylosis and degenerative disc 
disease (dating to 1995), with radiculopathy into the left upper 
extremity being noted in an April 2002 VA examination.   

There are several VA opinions of record addressing the etiology 
of the neck and radiculopathy disorders, and there is conflict in 
the conclusions reached by the various examiners.  A "fee 
basis" VA examination, dated in March 2006, determined that 
there was no direct relationship to service.  That is, there was 
no history of a cervical spine condition and/or radiculopathy 
during the Veteran's time in the Navy.  The Veteran contends, 
however, that his cervical condition and radiculopathy have been 
either caused or aggravated by a service-connected lumbar 
disability, and thus the 2006 opinion is incomplete in addressing 
the contended etiology.  

Subsequent to the 2006 examination, the Veteran was afforded 
three additional VA examinations in May 2009, July 2009 and May 
2010.  The May 2009 
VA opinion provides a negative nexus between the claimed 
disorders and service and between the claimed conditions and the 
service-connected low back disorder.  There is, however, no 
rationale associated with the opinion except for a listing of the 
examiner's credentials as an orthopedic surgeon.  Although the 
Board has no doubt of this examiner's expertise, it cannot give 
much credence to the opinion, as a medical conclusion, offered 
without supporting rationale, is of little use to resolving 
medical questions presented on appeal.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion is included, 
not the mere fact that the claims file was reviewed).  Indeed, as 
an associated rationale was lacking, new examinations addressing 
etiology were ordered.  

The remedial July 2009 examination states that "cervical spine 
radiculopathy symptoms [i.e. the cervical spine disorder and 
associated radiculopathy into the left upper extremity] started 
appearing after the service, particularly subsequent to the back 
surgery [the Veteran] had for the lower back."  Additionally, 
the examiner stated that "[i]t is at least as likely as not that 
the cervical spine disability is related to the lower back 
problems in addition to the natural progression of the cervical 
spine age-related disease."  

The May 2010 VA examination was obtained pursuant to Board 
remand, as the Board (at that time) had some question as to the 
rationale associated with the July 2009 opinion.  In response to 
the Board's remand, an opinion was returned which offered a 
negative nexus between the service-connected lumbar spine 
condition and any cervical spine condition or associated 
radiculopathy.  For a rationale, however, this examiner stated 
that "[the Veteran] did not have any history of injury to the 
cervical spine or symptoms of disease of his cervical spine while 
he was on active duty."  That is, the 2010 examiner associated a 
rationale addressing direct service connection to a conclusion 
regarding a possible secondary nexus.  As such, this opinion is 
not particularly helpful, as the rationale for the opinion does 
not relate to the contended relationship put forth by the 
Veteran.  

The Board was initially dissatisfied with the rationale in the 
July 2009 opinion; however, upon further review, it is apparent 
that the associated rationale is adequate to support the medical 
conclusion reached.  Indeed, the July 2009 VA examiner reviewed 
the relevant post-service medical evidence, and determined that 
the manifestations of cervical spine pain and upper extremity 
radiculopathy occurred subsequent to lumbar spine surgery.  The 
examiner was careful to note that the medical records also 
supported the finding that an age-related process was also 
occurring in the cervical spine; however, based on the increased 
frequency of complaints occurring subsequent to low back surgery, 
he was able to associate at least part of the neck disorder (with 
radiculopathy symptoms) to the service-connected low back 
disability.  Thus, there is an adequate rationale supporting the 
conclusion that it is at least as likely as not that the cervical 
spine disability, to include "radiculopathy symptoms" (i.e. 
left arm radiculopathy), is causally related, at least in part, 
to surgery performed to treat the service-connected low back 
condition. 

Essentially, the May 2009 and 2010 VA opinions, though negative, 
do not contain adequate rationales to support the conclusion of a 
negative relationship between a service-connected low back 
condition and a current cervical spine disorder with upper left 
extremity radiculopathy.  Indeed, the only rationalized opinion 
of record is supportive of the contended relationship, and puts 
the preponderance of the evidence in the Veteran's favor.  As 
this is the case, service connection for a cervical spine 
disability and for radiculopathy in the left upper extremity will 
be granted.  See 38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected lumbar 
spine disability, is granted.  

Entitlement to service connection for radiculopathy of the left 
upper extremity, to include as secondary to a service-connected 
lumbar spine disability, is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


